Voto disidente del
Juez Asociado Señor Negrón García,
al cual se une el Juez Asociado Señor Rebollo López.
Accederíamos al pedido de los abogados Miguel Pagán y Eliezer Aldarondo Ortiz, y por vía de reconsideración eliminaríamos los pronunciamientos vertidos en la opinión mayoritaria en torno a la conducta forense de ambos. Limitaríamos los mismos a una amonestación.
La opinión mayoritaria les critica por no haber acompa-ñado al tribunal de instancia —ni a este Foro— copia de la Resolución de la Comisión Estatal de Elecciones o explicado su omisión (opinión mayoritaria, pág. 10 esc. 1). También se les repudia y censura que nos sometieran directamente, como prueba, unas papeletas y varias declaraciones juradas de electores que, alegadamente, iniciaron sus papeletas por una interpretación de unas instrucciones confusas de los ins-pectores de colegio. Además, se les cuestiona que original-mente sostuvieran que fundaban su caso en innumerables papeletas y testigos que luego no presentaron. En síntesis, la mayoría rechaza que en estas circunstancias el Partido Nuevo Progresista (P.N.P.) haya sometido el caso como una cuestión de derecho. Caracteriza ese proceder como un “cú-mulo de anomalías” en que han incurrido sus abogados. Opi-nión mayoritaria, pág. 37.
II
Debemos reconsiderar. Ciertamente los abogados Aldarondo Ortiz y Pagán incumplieron con la Regla 34(c) del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. I-A, al some-*74ter evidencia documental que no presentaron ante el ilus-trado foro de instancia. Sin embargo, ello no amerita la cen-sura y la crítica que, acumulativamente, se les hace. Nos pre-ocupa sobremanera la conjetura dimanante de la interro-gante mayoritaria de “si ello es producto del desgano que produce la falta de convicción profesional o del avalamiento pro forma de unas expresiones públicas”. Opinión mayoritaria, pág. 37. En un caso de esta naturaleza, de tras'fondo polí-tico-partidista, debemos ser cuidadosos y evitar el efecto disuasivo (chilling effect) inintencional de una sanción disciplinaria. En particular, si se presta a malinterpretaciones en cuanto a la legitimidad de los reclamos de un partido político sobre derechos electorales fundados en planteamientos no-vedosos.
III
Según nuestro disenso, ¿puede afirmarse que carecían de méritos los planteamientos de derecho del P.N.P.? Más aún, no lo reconoció así la mayoría en el esc. 11 al verse compelida a hacer su “propia interpretación del derecho aplicable”, y no descansar exclusivamente “en las interpretaciones de la ley que erróneamente puedan haber hechos las partes o el presidente de la [Comisión Estatal de Elecciones]..(Énfasis suplido.) Opinión mayoritaria, pág. 39. Si el Presidente, la Comisión Estatal de Elecciones y las partes interpretaron erróneamente la ley, ¿puede tacharse de frívolo el recurso debido a unas vicisitudes evidenciarías explicables?
Veintinueve (29) páginas le tomó a la mayoría del Tribunal sostener el dictamen desestimatorio del ilustrado foro de instancia. Es innegable que los abogados Pagán y Aldarondo Ortiz confrontaron serias dificultades resultantes del modus operandi de la Comisión Estatal de Elecciones. Inexplicablemente, la Comisión Estatal de Elecciones nunca redujo a escrito ni fundamentó su determinación de anular automáticamente toda papeleta que contuviera iniciales. Siendo *75así, lo menos que debería hacer la mayoría del Tribunal es aclarar el esc. 1 y eliminar toda referencia al incumplimiento de las reglas aplicables en la revisión de decisiones adminis-trativas. La determinación verbal de la Comisión Estatal de Elecciones fue adoptada el 17 de noviembre de 1988 y el P.N.P. acudió al día siguiente al Tribunal Superior. Al ha-cerlo, corrió contra el tiempo y una probable certificación fundada en la nulidad radical de un sinnúmero de papeletas. ¿Puede culpársele? En el plano ético, ¿justificaba censurar a sus abogados por no estar totalmente preparados?
En resumen, es evidente que el trámite de revisión se confrontó con unas dificultades relacionadas con la identifi-cación, la reproducción urgente de las papeletas en cuestión y la localización de testigos.
IV
Aclarado el trasfondo del recurso, debimos aceptar, como señalamiento bona fide forense, la siguiente afirmación de los abogados Pagán y Aldarondo Ortiz:
Los abogados suscribientes nunca intentaron incumplir cláusulas reglamentarias procesales ni mucho menos cánones de ética profesional. Dentro de la encrucijada en que toda esta situación, creada por la propia naturaleza y rapidez del suceso eleccionario, los colocó, creyeron lo m[á]s prudente y honesto presentarle toda la verdad, según se la habían informado, al Poder Judicial del cual este Honorable Foro es el Tribunal Supremo. (Énfasis suplido.) Moción informativa, aclaratoria y de reconsideración parcial, pág. 5.

En justicia bastaba, pues, una simple amonestación y no un repudio categórico ni una censura tan absoluta.